[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Olentangy Local Schools Bd. of Edn. v. Delaware Cty. Bd. of Revision, Slip Opinion No. 2017-
Ohio-8385.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-8385
     OLENTANGY LOCAL SCHOOLS BOARD OF EDUCATION, APPELLANT, v.
          DELAWARE COUNTY BOARD OF REVISION ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as Olentangy Local Schools Bd. of Edn. v. Delaware Cty. Bd. of
                   Revision, Slip Opinion No. 2017-Ohio-8385.]
Taxation—Real-property valuation—Board of Tax Appeals acted reasonably and
        lawfully in considering and relying on appraisal of property owner’s
        appraiser—Decision affirmed.
    (No. 2015-1192—Submitted July 11, 2017—Decided November 2, 2017.)
              APPEAL from the Board of Tax Appeals, No. 2012-4555.
                                ____________________
        Per Curiam.
        {¶ 1} This case returns to this court after we issued a remand order based
on the parties’ stipulation that the Board of Tax Appeals (“BTA”) should address
certain issues. See 141 Ohio St.3d 1462, 2015-Ohio-370, 24 N.E.3d 1180. On
remand, the BTA addressed those issues and adopted the appraisal valuation of the
                                  SUPREME COURT OF OHIO




owner’s appraiser for the second time, and appellant, Olentangy Local Schools
Board of Education (“BOE”), has again appealed.1 According to the BOE, the law
required that the property be valued as if unencumbered, pursuant to Muirfield
Assn., Inc. v. Franklin Cty. Bd. of Revision, 73 Ohio St.3d 710, 654 N.E.2d 110
(1995).     The BOE also argues that the BTA’s reliance on the appraisal is
unsupported by the record, and it calls for the reinstatement of the auditor’s
valuation. We disagree, and we therefore affirm.
                               FACTUAL BACKGROUND
          {¶ 2} At issue is the tax-year-2011 value of a vacant 22.27-acre parcel that
is zoned “planned residential district” and is subject to a homeowners’-association
agreement. The agreement creates easement rights in a “common access driveway”
for neighboring parcels as well as an easement to enjoy a pond. The easements
encompass slightly more than half of the parcel.
          {¶ 3} The Delaware County auditor originally valued the property at
$654,100, and the property owner, appellee Algoma Group, filed a complaint with
the Delaware County Board of Revision (“BOR”). Algoma presented an appraisal
by Samuel D. Koon, a member of the Appraisal Institute, who determined a value
of $26,000 per acre, totaling $580,000 (after rounding) for the 22.27 acres. The
BOR also certified as part of the record transmitted to the BTA a study by the
county’s own appraiser indicating a total value of $530,000 (approximately
$24,000 per acre).
          {¶ 4} The BOR ordered a reduction to $580,000 after adopting Koon’s
appraisal, and the BOE appealed to the BTA, which affirmed the adoption of the
appraisal. Pursuant to this court’s remand order, the BTA addressed (1) whether


1
  See Colonial Village, Ltd. v. Washington Cty. Bd. of Revision, 123 Ohio St.3d 268, 2009-Ohio-
4975, 915 N.E.2d 1196, ¶ 3, fn. 1 (although the BTA’s order following a mandate of the court is
usually not a final determination that can itself be appealed, “we have not hesitated to entertain an
appeal from a later BTA decision if that appeal contests additional findings and conclusions that the
BTA rendered pursuant to the remand order”).




                                                 2
                                January Term, 2017




an appraisal valuing the property as encumbered for tax year 2011 can be
considered competent and probative evidence and (2) whether one of the tax
commissioner’s rules requires real property to be valued as encumbered for tax year
2011. BTA No. 2012-4555, 2015 Ohio Tax LEXIS 2802, *1-2 (June 22, 2015).
Taking the second issue first, the BTA held that Ohio Adm.Code 5703-25-11(B)
did not require real property to be valued as encumbered for tax year 2011. Id. at
*7-8, quoting Alliance Towers, Ltd. v. Stark Cty. Bd. of Revision, 37 Ohio St.3d 16,
523 N.E.2d 826 (1988), paragraph one of the syllabus (for “ ‘real property tax
purposes, the fee simple estate is to be valued as if it were unencumbered’ ”).
Regarding the first issue, the BTA determined that Koon’s appraisal report
“properly supports his ultimate opinion of value, even if the deed restrictions on the
subject property are not considered.” Id. at *8. The BTA identified aspects of the
appraisal that led it to accord the appraisal probative force.
       {¶ 5} On appeal, the BOE advances three propositions of law:


               1.   Algoma’s appraiser valued the subject property as
       encumbered by private, voluntary deed restrictions in violation of
       Muirfield.
               2. The second BTA decision is not supported by the record.
               3. Algoma did not affirmatively negate the auditor’s original
       valuation.


                                    ANALYSIS
       {¶ 6} The BTA valued the property at issue by adopting an appraisal
valuation offered on behalf of the property owner. The BOE challenges the
propriety of relying on that appraisal, but R.C. 5717.04 requires us to affirm the
BTA’s decision if it is reasonable and lawful, and it is well settled that the BTA, as
the finder of fact, possesses wide discretion in determining the weight to be




                                           3
                             SUPREME COURT OF OHIO




accorded to appraisal evidence, EOP-BP Tower, L.L.C. v. Cuyahoga Cty. Bd. of
Revision, 106 Ohio St.3d 1, 2005-Ohio-3096, 829 N.E.2d 686, ¶ 9.
       {¶ 7} Our deferential standard of review disposes of the BOE’s second
proposition of law, which sets forth reasons why the BOE deems Koon’s appraisal
to be deficient. We leave to the discretion of the BTA the appropriate weight to
accord to the appraisal, id. at ¶ 14, and we see no evidence of an arbitrary or
unconscionable attitude in the BTA’s decision, see Renacci v. Testa, 148 Ohio St.3d
470, 2016-Ohio-3394, 71 N.E.3d 962, ¶ 32 (“Abuse of discretion connotes an
unreasonable, arbitrary, or unconscionable attitude”). The BOE offers no evidence
of an abuse of discretion but instead proposes grounds for this court to “reevaluate
the evidence considered by the BTA”; because we do not sit as “a super BTA or a
trier of fact de novo,” we decline to second-guess the finding of fact made below.
EOP-BP Tower at ¶ 17.
       {¶ 8} Under its first proposition of law, the BOE argues that Koon’s
appraisal is not, as a matter of law, competent or probative because it does not value
the property as if unencumbered by the deed restrictions. The authority the BOE
cited for this proposition is Muirfield, 73 Ohio St.3d 710, 654 N.E.2d 110.
       {¶ 9} In Muirfield, we addressed the valuation of a recreational parcel that
had been part of a residential development.        The parcel was owned by the
homeowners’ association—made up of all homeowners in the development as
members by virtue of their ownership of their own realty—and the recreational
parcel was subject to rights of those homeowners embodied in deed restrictions.
The county auditor determined a substantial value for the property, and the
homeowners’ association complained, asserting that the property was essentially
unsaleable and therefore had negligible value. The association supported that point
of view with an appraisal prepared by its expert. The BTA agreed, but we reversed
and remanded the case to the BTA. We held that in valuing the parcel, the
homeowners’ easement and contractual rights should be disregarded. We specified




                                          4
                                January Term, 2017




that upon remand, the BTA should value the property as an unencumbered fee-
simple estate. Id. at 712.
       {¶ 10} This case factually differs from Muirfield. In Muirfield, the parcel
was owned by the homeowners’ association and was entirely subject to the
association’s agreement and easement. The property at issue here, in contrast, is
only about half encumbered. That means fully developable land remains part of
the parcel along with the portion subject to easements, and Koon appraised the
property accordingly.
       {¶ 11} Contrasting Koon’s statement of the property’s highest and best use
with that of the owner’s appraiser in Muirfield makes the point. In Muirfield, the
owner’s appraiser stated the highest and best use in terms of the “only purpose of
the common areas [being] to provide aesthetic and recreational benefits to the
development’s private property owners.” In this case, appraiser Koon determined
the highest and best use to be “holding for future development of the site for single
family residential use.”
       {¶ 12} The difference is reflected in Koon’s value opinion. Koon did not
assign a purely nominal value to the parcel on the theory that it was unsaleable, as
the owner’s appraiser in Muirfield did. Instead, Koon assigned a substantial value
of $26,000 per acre based on a study of six comparable sales. Moreover, Koon’s
valuation did not fall into the low part of the range of his six comparables. In fact,
Koon’s opinion of value for the subject property lies just below the median of the
six comparables.
       {¶ 13} For the foregoing reasons, we reject the assertion that Muirfield
imposed a legal bar on the BTA’s consideration of and reliance upon Koon’s
appraisal.
       {¶ 14} Additionally, the BOE’s citation of Dublin City Schools Bd. of Edn.
v. Franklin Cty. Bd. of Revision, 139 Ohio St.3d 212, 2014-Ohio-1940, 11 N.E.3d
222, is unavailing. That case involved valuations of condominiums, and the




                                          5
                              SUPREME COURT OF OHIO




owner’s appraisal violated a statute by valuing the individual units together as an
economic unit in terms of their investment value rather than as individually saleable
units. We see no analogy to this case.
         {¶ 15} Under its second proposition of law, the BOE states an objection that
is relevant here: that Koon’s appraisal report does not specifically quantify the
amount of downward “site utility” adjustment that related to the encumbrances. A
review of the appraisal as a whole, however, raises the inference that the adjustment
was small, especially in light of the value of Koon’s determination vis-à-vis the
values of his six comparables.
         {¶ 16} Finally, the BOE’s third proposition of law, which contends that
Koon’s appraisal does not negate the auditor’s value, is a moot point in light of our
holding that the BTA reasonably and lawfully relied upon that appraisal as
constituting a proper determination of the property’s value.
                                  CONCLUSION
         {¶ 17} Because the BTA acted reasonably and lawfully when it relied on
Koon’s appraisal, we affirm the decision of the BTA.
                                                                  Decision affirmed.
         O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                                 _________________
         Rich & Gillis Law Group, L.L.C., Mark H. Gillis, and Kelley A. Gorry, for
appellant.
         Thompson Hine, L.L.P., and Thomas Wyatt Palmer, for appellee Algoma
Group.
                                 _________________




                                          6